 Case 1:19-cv-01023-CBK Document 37 Filed 10/05/20 Page 1 of 8 PageID #: 193



                                                                                OCT 0 5 2020
                         UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH DAKOTA
                                                                                           CLERK
                                   NORTHERN DIVISION



DR.THOMAS ORR,                                               1:19-CV-01023-CBK


                      Plaintiff,


        vs.



SOUTH DAKOTA BOARD OF REGENTS,                        MEMORANDUM OPINION AND
DR.TIMOTHY DOWNS,NSU                                                ORDER
PRESIDENT,IN HIS OFFICIAL
CAPACITY;DR. KELLY DUNCAN,
FORMER NSU DEAN OF EDUCATION,
IN HER INDIVIDUAL CAPACITY; AND
MEMBERS OF THE SOUTH DAKOTA
BOARD OF REGENTS,IN THEIR
OFFICIAL CAPACITIES;

                      Defendants.

       This matter is before the Court on defendants' motion to dismiss Count III of

plaintiffs complaint under Federal Rule of Civil Procedure 12(b)(6)for failure to state a
claim upon which relief can be granted, Doc. 25.
                                     BACKGROUND

       Plaintiff Thomas Orr was an assistant professor in the School of Education at
Northern State University("NSU")from 2011 until his dismissal from the university in
2019. Doc. 23 at 1. When plaintiffjoined the NSU faculty, he did so as a "tenure track"
professor. Id. at 3. Though the complaint fails to state specific dates, it appears that
plaintiff applied for tenure at some point in his final year at NSU,the 2018-2019 school
year. Plaintiffs tenure application was subsequently denied and his employment with the
University was terminated. Id. at 8.
       Plaintiffs complaint states multiple claims for relief, including claims for
interference with a covered employee's taking parental leave under the Family and
 Case 1:19-cv-01023-CBK Document 37 Filed 10/05/20 Page 2 of 8 PageID #: 194



Medical Leave Act of 1993("FMLA"),29 U.S.C. §§ 2601-2654, and a denial of full
benefits under the same. Plaintiff also states in three separate claims that his tenure was
denied, and his employment was terminated, in retaliation for his engaging in
constitutionally protected activities that upset university decision makers.
        Count III of plaintiffs complaint claims that, in denying him tenure and
terminating his employment, the university retaliated against him in violation of Title IX
ofthe Education Amendments of 1972 ("Title IX"), 20 U.S.C. § 1681 etseq. Plaintiffs
factual claims that apply to this count ofthe complaint concern his decision to take
FMLA leave as a male employee.
       Defendants' motion ignores the factual basis of Count III and, instead, focuses on
a legal argument. It is defendants' assertion that Title IX does not grant an individual
right of action for employees of covered institutions who were themselves the victim of
sex discrimination. Doc. 26 at 2. Defendants argue that plaintiffs sole avenue for relief
for this claim lies under Title VII ofthe Civil Rights Act of 1964("Title VII"),42 U.S.C.
§ 2000e etseq.
                                   LEGAL STANDARD

       When reviewing a motion to dismiss under Federal Rule of Civil Procedure
12(b)(6), the court assumes that all facts in the complaint are true and construes any
reasonable inferences from those facts in the light most favorable to the nonmoving party.
Schaaf v. Residential Funding Corp.. 517 F.3d 544, 549(8th Cir. 2008). To decide the
motion, the court may consider the complaint, some materials that are part ofthe public
record, or materials embraced by the complaint. Porous Media Corp. v. Pall Corp., 186
F.3d 1077,1079(8th Cir.1999). To survive the motion to dismiss, the complaint must
contain "enough'facts to state a claim to relief that is plausible on its face." Bell Atl.
Corp. V. Twomblv. 550 U.S. 544, 570(2007). "Factual allegations must be enough to
raise a right to relief above the speculative level..." Id. at 555. The factual contents of
the complaint must "allow the coxirt to draw the reasonable inference that the defendant is
liable for the misconduct alleged." Braden v. Walmart Stores. 588 F.3d 585, 594 (8th
Cir.2009)(quoting Ashcroft v. Iqbal. 556 U.S. 662,678 (2009)).

                                              2
  Case 1:19-cv-01023-CBK Document 37 Filed 10/05/20 Page 3 of 8 PageID #: 195



         That said, courts "are not bound to accept as true a legal conclusion couched as a
factual allegation." Iqbal. 556 U.S. at 678 (quoting Twomblv. 550 U.S. at 555). When
evaluating a motion to dismiss under Rule 12(b)(6), a court should "begin by identifying
pleadings that, because they are no more than conclusions, are not entitled to the
assumption oftruth." Id. at 679. All legal conclusions must be supported by plausible
factual allegations to survive a motion to dismiss under Rule 12(b)(6). Id-
                                                DISCUSSION

         "Title IX proscribes gender discrimination in education programs or activities
receiving federal financial assistance." N. Haven Bd. of Ed. v. Bell 456 U.S. 512, 514
(1982). Its prohibition of gender discrimination states:"No person in the United States
shall, on the basis of sex, be excluded from participation in, be denied the benefits of, or
be subjected to discrimination under any education program or activity receiving Federal
financial assistance..." 20 U.S.C. § 1681(a). The statute goes on to list a number of
exceptions to the rule that have no bearing on the present case.^
         While there is no direct precedent answering the narrow question of whether an
employee of a covered institution who is a direct victim of sex discrimination may bring
an individual claim for relief under Title IX, the Supreme Court has addressed several
related questions that necessarily inform the Court's analysis. First, in Cannon v.
University of Chicago. 441 U.S. 677(1979), the Court "held that Title IX implies a
private right of action to enforce its prohibition on intentional sex discrimination."
Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 173 (2005). '^InFranklin v.
 Gwinnett County Public Schools, 503 U.S. 60(1992),[the Court] held that it authorizes
private parties to seek monetary damages for intentional violations of Title IX." Id-
Then,in North Haven Board of Education v. Bell, the Court held that employees of
covered institutions are "persons" for the purposes of Title IX's prohibition of intentional
sexual discrimination. Bell. 456 U.S. at 535-36.




' Defendants do not argue that NSU is not a covered institution or that any ofthe other exceptions to Title IX
apply. Their argument is limited to the question of whether Thomas Orr, as an employee of a covered institution, is
an appropriate plaintiff under Title IX.
 Case 1:19-cv-01023-CBK Document 37 Filed 10/05/20 Page 4 of 8 PageID #: 196



       Bell concerned "the validity ofregulations promulgated by the Department of
Education pursuant to Title IX." Id- at 514. Two covered institutions challenged the
Department's power under the Act to promulgate rules governing "employment practices
of educational institutions." Id. at 517. While the Court upheld the regulations at issue in
Bell because it considered employees to be within the scope of Title IX's proscription of
sex discrimination, the case did not involve an individual right of action, and concerned
only the rulemaking authority of a Federal agency. Id. at 535-36. When read together,
however, Cannon and Bell seem to suggest that employees have just as much right as any
other "person" to file a private right of action under Title IX. As stated by the Bell Court:
       Section 901(a)'s broad directive that"no person" may be discriminated
       against on the basis of gender appears, on its face, to include employees as
       well as students. Under that provision, employees, like other "persons,"
       may not be "excluded from participation in," "denied the benefits of," or
       "subjected to discrimination under" education programs receiving federal
       financial support.
Bell. 456 U.S. at 520. The Supreme Court thought that because Title IX "neither
expressly nor impliedly excludes employees from its reach" the term "persons" should be
construed to include them because it is the natural implication of the word. Id. at 521.
Indeed, employees are people, and a broader more encompassing word could not have
been chosen. Id. The Court also stated that "the absence of a specific exclusion for
employment among the list of exceptions tends to support the [lower court's] conclusion
that Title IX's broad protection of'person[s]' does extend to employees of educational
institutions." Id. at 521-22.

       The Bell Court's interpretation ofthe term "person" also supports the conclusion
that no two types of"person" should be treated differently under the statute. The statute
does not distinguish between categories of"person," which was a significant factor in the
Court's determination that employees were included within its scope via the same term
that included students. It would turn that analysis on its head to argue that the term
"person" is meant to include both students and employees but, as to employees, the
potential remedies for a violation are limited. Neither the statute itself, nor any ofthe
Supreme Court cases interpreting it, has made such a distinction. This is likely because

                                             4
 Case 1:19-cv-01023-CBK Document 37 Filed 10/05/20 Page 5 of 8 PageID #: 197




there is no indication in the text of the statute that Congress intended to make such a
distinction. Employees,like students, are included in Title IX's protection via the same
mechanism and terminology, thus, in the absence of a statutory distinction it would make
little sense for a court to imply one.
       Defendants would argue that the distinction exists because sex discrimination in
employment has previously been addressed by Congress in Title VII ofthe Civil Rights
Act of 1964. Essentially, defendants assert that because interpreting Title IX to provide a
private right of action for employees of covered educational institutions would allow said
employees an avenue for relief for sex discrimination in addition to the one contained in
Title VII, Congress could not have so intended. But nothing in either statute supports
such an interpretation.
       Indeed, while nothing in the Text of Title IX, Title VII, or related Supreme Court
precedent supports the argument that Congress intended Title VII to be the exclusive
remedy for an employee in plaintiffs position, there is precedent that suggests the
opposite. In Brown v. General Services Administration, the Court held that Title VII
"provides the exclusive judicial remedy for claims of discrimination in Federal
employment." 425 U.S. 820, 835(1976). The Court relied heavily on the fact that the
1964 Act did not apply to Federal employees until it was amended in 1972 by the Equal
Employment Opportunity Act. Id. at 825. The Court then determined that before the
amendment of Title VII in 1972, Congress believed that an aggrieved Federal employee
would have no effective judicial remedy for claims of employment discrimination and,
thus, created Title VII to be "an exclusive, pre-emptive administrative and judicial
scheme for the redress of discrimination claims for Federal employees. Id. at 828-29.
In so holding, the Court distinguished an earlier case, Johnson v. Railwav Express
Agencv. 421 U.S. 454(1975):
       In Johnson the Court held that in the context ofprivate employment Title
       VII did not pre-empt other remedies. But that decision is inapposite here. In
       the first place, there were no problems of sovereign immunity in the context
       ofthe Johnson case. Second, the holding in Johnson rested upon the
       explicit legislative history of the 1964 Act which"'manifests a
 Case 1:19-cv-01023-CBK Document 37 Filed 10/05/20 Page 6 of 8 PageID #: 198




     congressional intent to allow an individual to pursue independently his
     rights under both Title VII and other applicable state and federal statutes.'
     " 421 U.S., at 459,95 S.Ct, at 1719,44 L.Ed.2d, at 301,
     quoting             v. Gardner-Denver Co.,415 U.S. 36, 48,94 S.Ct. 1011,
     1019-20, 39 L.Ed.2d 147, 158 (1974).
Brown. 425 U.S. at 833. Thus, the Court clarified its opinion that Title VII itself
manifests a congressional intent that it should not be an exclusive remedy. It was only
the Court's determination that Congress believed there to be no judicial remedy for
employment discrimination claims brought by Federal employees prior to 1972 that lead
it to conclude Title VII was meant to be an exclusive remedial scheme for such plaintiffs.
Thus, Brown reaffirms Johnson's holding that Title VII is not the exclusive remedy for
private sector employees claiming employment discrimination.
       There is another important Supreme Court case addressing this issue. Jackson v.
Birmingham Board of Education was a case brought by a former girls' high school
basketball coach who alleged that the school took adverse employment action against him
in retaliation for speaking out concerning sex discrimination in the school's sports
program. 544 U.S. 167, 171 (2005). In short, Jackson discovered that the girls' team was
not receiving equal funding nor equal access to athletic equipment and facilities. Id.
After Jackson complained about said unequal treatment, he began to receive negative
employment evaluations and was removed as the girls' backetball coach. Id. at 172. The
Supreme Court held that Title IX "does not require that the victim of the retaliation must
also be the victim ofthe discrimination that is the subject ofthe original complaint." Id.
at 179. Thus, Jackson allowed suit under Title IX by an individual employee, who was
retaliated against but was not himself the subject of sex discrimination, for money
damages.
       After Jackson, to hold that Title IX does not allow suit by an employee who was
the victim of both the retaliation and the discrimination that is "the subject of the original
complaint" would undermine Supreme Court precedent. Id. Indeed, Justice Thomas's
dissenting opinion in Jackson complains that the Majority extended a private right of
action under Title IX to indirect victims of sex discrimination, which was contrary to the
 Case 1:19-cv-01023-CBK Document 37 Filed 10/05/20 Page 7 of 8 PageID #: 199




terms ofthe statute. Id. at 194(Thomas, J., Dissenting). The dissenters argued that the
language of Title IX required that the alleged discrimination have been based on "the
plaintiffs sex, not the sex ofsome other person." Id. at 185. The dissenters made no
mention ofthe fact that the Majority was allowing suit by an employee as opposed to a
student.

       For their argument that Title IX does not create a private right of action for
employees of covered institutions alleging sex discrimination, defendants rely primarily
on Lakoski v. James. 66 F.3d 751 (5th Cir. 1995), and a number of district court cases
that themselves rely heavily on Lakosld. See Doc. 26 at 3-4. Dr. Lakoski was a tenure-
track assistant professor at the University of Texas Medical Branch who alleged that she
was denied tenure because of her sex. Lakoski. 66 F.3d at 752. The Lakoski Court held

that Title VII was the exclusive remedy for claims of sex discrimination by an employee
of an educational institution receiving federal funds. Id. at 758. The Fifth Circuit's
holding rested on its assertion that to interpret Title IX as encompassing a private right of
action for said employees would "disrupt [Title VITs] carefully balanced remedial
scheme for redressing employment discrimination by employers." Id. at 754.
       Defendants' reliance on Lakoski is misplaced. The 1995 case was decided ten
years before Jackson, it did not discuss Johnson or Brown,and it limited the holding of
Bell based on its own policy judgment. Jackson explicitly allowed an employee to sue
under Title IX in his individual capacity for money damages. Johnson and Brown held
and reaffirmed, respectively, that Title VII was not meant to be an exclusive remedy for
claims of employment discrimination against private employers. Finally, as discussed
above, the Court's analysis in Bell does not warrant limiting its holding to the realm of
administrative law.

       On a last note, defendants' emphasis on the holdings of courts in other circuits
ignores the holdings of the First, Third, and Fourth Circuits that a private right of action
for private sector employees exists under Title IX. See Lipsett v. Univ. ofPuerto Rico.
864 F.2d 881 (1st Cir. 1988); Doe v. Mercy Catholic Medical Center. 850 F.3d 545, 563
 Case 1:19-cv-01023-CBK Document 37 Filed 10/05/20 Page 8 of 8 PageID #: 200




(3rdCir. 2017); and Preston v. Virginia ex rel. New River Cmtv. Coll.. 31 F.3d203,206
(4th Cir. 1994).
       In short, binding and persuasive precedent convince this Court that Title IX
contains a private right of action for employees of covered institutions who claim they
have been the victim of discrimination on the basis of sex.

       IT IS HEREBY ORDERED that defendants' motion to dismiss for failure to state

a claim upon which relief can be granted, Doc. 25, is DENIED.
       Dated this          of October, 2020.
                                         BY THE COURT:




                                         CHARLES B. KORNMANN
                                         United States District Judge
